June 29, 2007

Mr. Loren R. Smith
Kelly, Smith & Murrah, P.C.
4305 Yoakum Blvd.
Houston, TX 77006-5846


Mr. Thomas B. Cowart
Law Offices of Thomas B. Cowart, P.C.
Turley Law Center, Box 61
6440 N. Central Expressway
Dallas, TX 75206
Mr. Michael W. Eady
Thompson, Coe, Cousins & Irons, L.L.P.
701 Brazos, Suite 1500
Austin Centre
Austin, TX 78701

RE:   Case Number:  05-0791
      Court of Appeals Number:  10-04-00080-CV
      Trial Court Number:  249-87-98

Style:      FORTIS BENEFITS
      v.
      VANESSA CANTU AND FORD MOTOR COMPANY

Dear Counsel:

      Today the Supreme Court of Texas delivered the  enclosed  opinion  and
judgment in the above-referenced cause.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Sharri Roessler|
|   |                   |
|   |Mr. David Lloyd    |
|   |Mr. Kevin J. Cook  |
|   |Mr. E. L. Caraway  |
|   |III                |
|   |Mr. Gary L. Wickert|
|   |                   |
|   |Mr. Brent M.       |
|   |Rosenthal          |